 


109 HR 3398 IH: To amend the Internal Revenue Code of 1986 to make permanent the deduction for corporate donations of scientific property and computer technology.
U.S. House of Representatives
2005-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3398 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2005 
Mr. Terry introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the deduction for corporate donations of scientific property and computer technology. 
 
 
1.Deduction for corporate donations of scientific property and computer technology
(a)In generalSection 170(e)(6) of the Internal Revenue Code of 1986 is amended by striking subparagraph (G).
(b)Effective dateThe amendment made by subsection (a) shall apply to contributions made in taxable years beginning after December 31, 2005. 
 
